
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.17


MUTUAL SEPARATION AGREEMENT


        This Mutual Separation Agreement ("Agreement") is entered into by and
between Patrick Mullen, on behalf of himself, his agents, assignees, successors,
heirs, executors, administrators, beneficiaries, trustees, and personal and
legal representatives (collectively, Mr. Mullen), and Tribune Broadcasting
Company ("TBC"), on behalf of itself, its parents, including, without
limitation, Tribune Company ("Tribune"), subsidiaries, predecessors, successors,
affiliates, officers, directors, agents, shareholders, attorneys, employees,
employee benefit plans, plan administrators, insurers, assignees, fiduciaries,
administrators, trustees, and legal representatives, both past and present
(collectively, the "Company"). Mr. Mullen and the Company acknowledge and agree
as follows:

        1.    Separation.    Mr. Mullen's employment with the Company shall end
effective as of the close of business on October 10, 2005 (the "Separation
Date"). After the Separation Date, he shall not have authority to represent or
bind the Company, and he shall not act or convey the impression that he is
acting on the Company's behalf.

        2.    Separation Payment and Benefits.    In consideration of the
covenants set forth herein, and subject to Paragraph 7 below, provided that on
or within twenty-one days of the Separation Date (but not before the Separation
Date) Mr. Mullen returns a signed and dated copy of this Agreement to the
Company and does not revoke this Agreement following his execution and delivery
of the Agreement, the Company shall provide Mr. Mullen with the following:

(a)Separation Payment: a separation payment of $808,500, less all applicable
deductions and taxes, representing 78 weeks of pay, said payment to be made
within ten business days of the date he returns a signed, dated and not revoked
copy of this Agreement to the Company; and,

(b)Benefits: excluding only short-term disability, long-term disability,
business travel accident, and survivor support, and participation in the Company
401(k) plan and flexible spending accounts, Mr. Mullen will continue to
participate in benefits in which he participates as of the Separation Date
through October 10, 2008 (the "Benefits Termination Date"), under the same terms
and conditions as are then applicable to other employees of the Company,
provided that Mr. Mullen continues to timely pay any required contributions for
these benefits by submitting checks for the employee portion of his benefits to
Tribune.

The payment and benefits set forth in this Paragraph exceed any amounts
otherwise due to Mr. Mullen upon the separation of his employment with the
Company.

        3.    Exercise of Options.    Pursuant to the terms of the Tribune
Company Incentive Compensation Plan and the applicable award agreements
governing the outstanding options held by Mr. Mullen under such plan, such
options shall continue to become and remain exercisable through the Benefits
Termination Date or, if earlier, the date he is otherwise removed from the
Company payroll pursuant to Paragraphs 6(a) or 21, provided the applicable
option has not expired, and the exercise otherwise complies with the
prerequisites, terms, and conditions of such option.

        4.    Vacation Payment.    Mr. Mullen will not accrue vacation pay after
the Separation Date. Earned but unused vacation as of the Separation Date, if
any, will be paid to Mr. Mullen separate and apart from this Agreement and will
not be contingent on signing this Agreement.

        5.    Complete Agreement.    Other than as set forth in this Agreement
or in a defined benefit plan, if applicable, Mr. Mullen will not be entitled to
any salary, bonuses, including, without limitation, Management Incentive Program
(MIP) payments, benefits, perquisites, or other compensation whatsoever after
the Separation Date. This Agreement constitutes the entire agreement and
understanding between Mr. Mullen and the Company regarding the termination of
his employment with the Company. This Agreement totally replaces and supersedes
any and all prior agreements, arrangements, representations and understandings
between him and the Company, written or oral,

--------------------------------------------------------------------------------




express or implied. This Agreement cannot be amended, modified, supplemented or
altered except by written amendment signed by him and an authorized
representative of the Company.

        6.    Discontinuance of Separation Payment and Benefits
Continuation.    (a) If, prior to the Benefits Termination Date, the Company in
good faith believes that Mr. Mullen engaged in illegal or unethical business
practices while employed by the Company, it shall have the right, upon one
(1) week written notice, to discontinue the benefit continuation, to not pay out
the separation payment as provided for in Paragraph 2 above, and remove
Mr. Mullen from its payroll.

        (b)   If, prior to the Benefits Termination Date, Mr. Mullen accepts
employment with another employer or provides consulting services of any kind, he
shall so notify the Company in writing not less than ten (10) days prior to
commencing such employment or consulting arrangement. Such notification shall
inform the Company of the date on which his employment will begin, whether he is
eligible for coverage under a group medical plan, and the identity of the entity
employing him. Upon such notification from Mr. Mullen, if Mr. Mullen is eligible
for coverage under a group medical plan, he shall cease receiving benefits
continuation.

        (c)   The Restrictive Agreements set forth in Paragraph 8 below (and in
each subparagraph thereof) shall remain in full force and effect even if
Mr. Mullen is removed from the Company's payroll under Paragraphs 6(a) of 21.

        7.    Waiver and General Release of Claims:    (a) In exchange for the
promises made by the Company in this Agreement, Mr. Mullen unconditionally
waives and releases all known and unknown, suspected and unsuspected, accrued
and unaccrued, fixed and contingent claims and causes of action of any kind that
he has or may have against the Company, from the beginning of time through and
including the date he signs this Agreement, including but not limited to all
claims and causes of action related to or in any way or growing out of
Mr. Mullen's dealings with the Company, his employment with the Company and/or
the termination of his employment with the Company. The claims and causes of
action Mr. Mullen is releasing and waiving include, but are not limited to, any
and all claims and causes of action that the Company:

•has violated any type of written or unwritten contract, agreement,
understanding, policy, benefit, retirement and/or pension plan, promise and/or
covenant of any kind, including any covenant of good faith and fair dealing;

•has discriminated against Mr. Mullen on the basis of any characteristic or
trait protected under any law, including but not limited to race, color, sex,
sexual orientation, national origin, ancestry, disability, religion, marital or
parental status, citizenship, age, source of income, or entitlement to benefits,
in violation of any of the following statutes, as amended, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination
in Employment Act, the Employee Retirement Income Security Act, the Americans
With Disabilities Act, the Family and Medical Leave Act, the Fair Labor
Standards Act, the Illinois Human Rights Act, the Cook County Human Rights
Ordinance, the Chicago Human Rights Ordinance, and any other federal, state or
local human rights, civil rights, wage and hour, pension or labor law, rule
and/or regulation;

•has violated public policy or common law, including but not limited to claims
for: personal injury; invasion of privacy; retaliatory discharge; negligent
hiring, retention or supervision; defamation; intentional or negligent
infliction of emotional distress and/or mental anguish; intentional interference
with contract; negligence; detrimental reliance; loss of consortium to
Mr. Mullen or any member of his family; and/or promissory estoppel; and/or

•is in any way obligated for any reason to pay Mr. Mullen damages, expenses,
litigation costs (including attorneys' fees), wages, bonuses, severance pay,
separation pay, termination pay, any type of payments or benefits based on
Mr. Mullen's separation from employment, incentive pay,

2

--------------------------------------------------------------------------------



commissions, disability benefits or sick pay, compensatory damages, punitive
damages, and/or interest. Nothing in this Agreement shall preclude Mr. Mullen
from exercising his rights to receive (i) any sums or benefits to be paid or
provided under this Agreement, or (ii) any vested, accrued benefits to which he
is (or becomes) otherwise entitled.

MR. MULLEN UNDERSTANDS AND AGREES THAT, OTHER THAN CLAIMS WHICH CANNOT BE WAIVED
BY LAW, HE IS WAIVING AND RELEASING ANY AND ALL CLAIMS AGAINST THE COMPANY TO
THE DATE HE SIGNS THIS AGREEMENT IN EXCHANGE FOR CONSIDERATION TO WHICH HE IS
NOT OTHERWISE ENTITLED.

        (b)   Mr. Mullen further agrees that his waiver and release of rights
under this Agreement is knowing and voluntary and in compliance with the Older
Workers Benefit Protection Act of 1990, and he covenants and agrees that:

1.He has been given at least twenty one (21) days in which to consider, sign and
return this Agreement to the Company;

2.He has hereby been advised in writing to consult with an attorney concerning
this Agreement; and

3.He will have seven (7) days from the date of signing to revoke this Agreement
if he so desires. Any revocation must be in writing, signed by Mr. Mullen and
must be received by Luis Lewin, Senior Vice President, Human Resources, Tribune
Company, 435 N. Michigan Avenue, Chicago, IL 60611, fax 312. 222.4971, within
the revocation period to be deemed effective.

        (c)   Mr. Mullen represents and warrants to the Company that, to the
date he signs this Agreement, he has not instituted any complaints, charges,
grievances or other proceedings against the Company with any governmental
agency, any court, or any arbitration agency or tribunal.

        8.    Restrictive Agreements.    (a) During his employment with the
Company, Mr. Mullen was privy to the highest level of the Company's confidential
and proprietary business information, not generally known by the general public
or within the industry, including, but not limited to, the Company's assets,
finances, business development, operations, customer lists, marketing and
advertising strategies, plans and pricing and/or labor relations information,
strategies and plans ("Confidential Information"). Mr. Mullen agrees that he
shall not, directly or indirectly, divulge, disclose or communicate such
Confidential Information to or for the benefit of any person, entity, firm,
corporation, or other third party for any purpose whatsoever, nor make use of
any Confidential Information for his own purposes, at any time hereafter, unless
and until such Confidential Information is published and becomes public
knowledge other than through acts by or on behalf of Mr. Mullen, or as required
by law.

        (b)   Mr. Mullen further agrees that, for twelve (12) months after the
Separation Date, he will not employ, either directly or indirectly, any person
previously employed by the Company unless at such time such person has not been
employed by the Company for at least six (6) months, or in any way solicit,
entice, persuade or induce any person to terminate or refrain from renewing or
extending their employment with the Company.

        (c)   Mr. Mullen acknowledges and agrees that the restrictions in
Paragraphs 8(a) and 8(b) above are necessary to protect the legitimate business
interests of the Company and are reasonable in time, purpose, area, scope,
geography and duration. The amount of actual or potential damages resulting from
Mr. Mullen's breach of any of the restrictive agreements set forth in Paragraphs
8(a) and 8(b) above will be inherently difficult to determine with precision
and, further, any breach could not be reasonably or adequately compensated in
money damages. Accordingly, any breach by Mr. Mullen of the restrictive
agreements set forth in paragraphs 8(a) and 8(b) above will result in immediate
and irreparable injury and harm to the Company for which the Company will have
no adequate remedy at

3

--------------------------------------------------------------------------------




law. The Company thus will be entitled to injunctive or other equitable relief
to prevent any such breach of the Restrictive Agreements set forth in
restrictive agreements set forth in Paragraphs 8(a) and 8(b) above. The
Company's resort to such equitable relief will not waive any other rights it may
have to damages or other relief and the Company shall be entitled to its
reasonable attorney's fees and costs incurred in pursuing such an action should
it prevail.

        (d)   If any court or agency of competent jurisdiction determines that
any phrase, clause or obligation of the restrictive agreements set forth in
Paragraphs 8(a) and 8(b) above is unenforceable as drafted, it shall not be
stricken in its entirety or held void or unenforceable, but rather shall be
modified by the court or agency to make it enforceable to the maximum extent
legally permissible.

        9.    Confidentiality.    Except as may be required by law, neither
Mr. Mullen nor any person acting by, through, or in concert with him, shall
directly or indirectly, publish, disseminate, disclose, or cause or permit to be
published, disseminated, or disclosed to any individual or entity, any
information relating to the existence or content of this Agreement or the
circumstances and discussions that led up to it, including, without limitation,
the fact or amount of payment provided herein. This Paragraph shall not be
construed, however, to prevent Mr. Mullen from disclosing information to any
attorney, accountant or tax advisor with whom he may consult for the purpose of
obtaining professional advice or services, or to any governmental taxing
authority, or to his spouse.

        10.    Cooperation.    Mr. Mullen will continue to reasonably cooperate
with the Company in connection with any and all matters that have arisen or may
arise out of events that occurred during his employment.

        11.    Severability.    If any provision of this Agreement is held
invalid or unenforceable for any reason by a court or other tribunal of
competent jurisdiction, this Agreement shall be deemed modified to the extent
necessary to make it enforceable by such court or tribunal.

        12.    Company Property.    On or before the Separation Date, Mr. Mullen
will return all equipment and other property in his possession belonging to the
Company, including, without limitation, all cellular telephones, computers,
pagers, keys, key cards, tangible proprietary information, documents, books,
records, reports, contracts, lists, computer equipment, credit cards, telephone
cards, computer disks (or other computer-generated files or data), software, or
copies thereof, created on any medium, prepared or obtained by him or the
Company in the course of or incident to his employment with the Company.

        13.    No Re-Employment.    Mr. Mullen will not apply for or otherwise
seek employment or re-employment or contract with the Company in the future. The
Company shall not be under any obligation to employ him, to re-employ him, or to
consider him for future employment or re-employment.

        14.    Non-Disparagement.    Mr. Mullen agrees that he shall not,
directly or indirectly, individually or in concert with others, take any actions
or make any communications which would or would likely have the effect of
undermining, disparaging or otherwise reflecting negatively upon the Company, or
its operations, reputation, goodwill, services, business practices and/or
customers.

        15.    Non-Admissions.    Nothing in this Agreement constitutes or shall
be interpreted as an admission of liability or wrongdoing on the part of either
party.

        16.    Drafting and Construction.    Mr. Mullen and the Company
acknowledge that each party had an equal opportunity to review and/or modify the
provisions set forth in this Agreement. Thus, in the event of any
misunderstanding, ambiguity or dispute concerning this Agreement's provisions or
their interpretation, no rule of construction shall be applied that would result
in having this Agreement interpreted against either party.

4

--------------------------------------------------------------------------------




        17.    Non-Use.    This Agreement may not be used as evidence in any
subsequent proceeding of any kind (without the written consent of all other
parties) except one which any party institutes alleging a breach of this
Agreement.

        18.    Prevailing Party.    In the event that there is any litigation
arising out of or relating to this Agreement, the prevailing party shall
recover, in addition to any and all other relief, his or its attorneys' fees and
costs.

        19.    Choice of Law.    This Agreement shall be governed by the laws of
the state of Illinois.

        20.    Knowing and Voluntary Execution.    Mr. Mullen covenants that he
is legally and mentally competent to enter into this Agreement, and that he is
entering into this Agreement knowingly, voluntarily and with full knowledge of
its significance and the rights he is waiving, that no other promises or
representations whatsoever have been made to induce Mr. Mullen to sign this
Agreement and that he has not been coerced, threatened, or intimidated into
signing the Agreement.

        21.    Right to Resign from Payroll.    If, prior to the Benefits
Termination Date, Mr. Mullen desires to resign from the Company's payroll,
Mr. Mullen shall so notify the Company in writing. Upon such notification, the
Company shall remove him from its payroll.


PATRICK MULLEN
 
TRIBUNE BROADCASTING COMPANY
/s/  PATRICK MULLEN      

--------------------------------------------------------------------------------

10/17, 2005
 
By
/s/  LUIS E. LEWIN      

--------------------------------------------------------------------------------

10/21, 2005

5

--------------------------------------------------------------------------------





QuickLinks


MUTUAL SEPARATION AGREEMENT
